                 Case 3:21-cv-00047-BAJ-EWD        Document 13     04/13/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA


            TERRY HOOVER, ET AL.                                               CIVIL ACTION

            VERSUS

            ACE AMERICAN INSURANCE                                   NO. 21-00047-BAJ-EWD
            COMPANY, ET AL.

                                       RULING AND ORDER

                Before the Court is Plaintiffs’ Motion to Remand (Doc. 6), seeking to have this

         action returned to the 21st Judicial District Court for the Parish of Livingston, State

         of Louisiana. Consistent with guidance of the U.S. Court of Appeals for the Fifth

         Circuit, Plaintiffs support their Motion with a binding stipulation clarifying that the

         amount in controversy did not exceed $75,000 at the time of removal. See Gebbia v.

         Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000) (“post-removal affidavits may

         be considered in determining the amount in controversy at the time of removal … if

         the basis for jurisdiction is ambiguous at the time of removal”).

                On February 17, 2021, the Magistrate Judge conducted a telephone status

         conference wherein Defendants confirmed that they do not object to Plaintiffs’ Motion

         in light of Plaintiffs’ stipulation. Thereafter, the Magistrate Judge issued a Telephone

         Conference Report and Recommendation recommending that Plaintiffs’ Motion be

         granted, and that this action be returned to the 21st Judicial District Court for all

         further proceedings. (Doc. 12). There is no objection to the Magistrate Judge’s

         recommendation.


21st JDC- Certified
       Case 3:21-cv-00047-BAJ-EWD         Document 13       04/13/21 Page 2 of 2




      Having carefully considered Plaintiffs’ Motion and stipulation, the Court

APPROVES       the    Magistrate     Judge’s    Telephone    Conference   Report   and

Recommendation and ADOPTS it as the Court’s opinion in this matter.

      Accordingly,

      IT IS ORDERED that Plaintiffs’ Motion to Remand (Doc. 6) be and is hereby

GRANTED.

      IT IS FURTHER ORDERED that the above-captioned action be and is

hereby REMANDED to the 21st Judicial District Court for the Parish of Livingston,

State of Louisiana.

                                   Baton Rouge, Louisiana, this 13th day of April, 2021



                                         _____________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                            2
